FILED
                             NOT FOR PUBLICATION                              JAN 12 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD ADAMS,                                     No. 08-17377

               Plaintiff - Appellant,             D.C. No. 1:04-cv-06658-LJO-DLB

  v.
                                                  MEMORANDUM *
P. L. VASQUEZ; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                                                           **
                           Submitted December 15, 2009

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Ronald Adams, a California state prisoner, appeals pro se from the district

court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action

alleging defendants violated his right of access to the courts by restricting his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/RESEARCH
access to the law library and legal materials and retaliated against him by issuing

various reports against him for his protected First Amendment activity. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391
F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment to defendants on the

access to courts claim because the uncontroverted evidence shows that their

alleged acts or omissions did not cause dismissal of Adams’s section 1983 action

or denial of his habeas petition. See Vandelft v. Moses, 31 F.3d 794, 797 (9th Cir.

1994) (recognizing that prisoner alleging inadequate access to courts must show

how inadequate access caused actual injury).

      The district court properly granted summary judgment to defendants on

Adams’s retaliation claim because Adams failed to raise a genuine issue of

material fact as to whether the allegedly retaliatory conduct was unrelated to

legitimate penological interests. See Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.

1994) (per curiam).

      Adams’s motion for appointment of counsel is denied, and his motion for

certificate of appealability is dismissed as not cognizable in this section 1983

appeal.

      AFFIRMED.


IL/RESEARCH                                2